PER CURIAM
On consideration of the certified order of the Supreme Court of Pennsylvania suspending respondent from the practice of law in that jurisdiction for a period of six months by consent; this court's February 5, 2018, order suspending respondent pending resolution of this matter and directing her to show cause why reciprocal discipline should not be imposed; the statement of Disciplinary Counsel; and respondent's D.C. Bar R. XI, § 14 (g) affidavit and affidavit filed pursuant to In re Goldberg , 460 A.2d 982 (D.C. 1983), that permits the suspensions to be served concurrently, it is
ORDERED that Alice A. Pellegrino is hereby suspended from the practice of law in the District of Columbia for a period of six months nunc pro tunc to November 5, 2017. See In re Sibley , 990 A.2d 483 (D.C. 2010), and In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all *1283cases in which the respondent does not participate).